DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063).
Referring to paragraphs [0085]-[0147], Figures 1, 15, and 23, Ehata discloses a film forming apparatus comprising: a vacuum-evacuable processing chamber 10 (par.[0085]); a lower electrode 9 on which a target substrate to be processed is mounted in the processing chamber (par.[0087]); an upper electrode 1 disposed to face the lower electrode in the processing chamber (par.[0085]); a shower head 4 in including a plurality of gas injection holes and configured to supply a film forming source gas for forming into plasma to a processing space between the upper electrode and the lower electrode (Note. A gas source is supplied from outside.-Fig. 23,  [par.[0087]); a voltage application unit including a high frequency power supply 12 and a DC power supply 13 and configured to apply a voltage outputted from at least one of the high frequency power supply and the DC power supply to the upper electrode (par.[0085]).
Ehata et al. is silent on a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply; and a controller including a microcomputer and configure to control a film quality of a singly thin film during formation of the single thin film by selectively switch the voltage outputted from the voltage application unit to the upper electrode among a high frequency voltage outputted from the high frequency power supply, a DC voltage outputted from the DC power supply, and a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage  by controlling the first and second on/off switches; and wherein the controller configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation.
Referring to Figure 1, Ehata shows that it is known to use a switch 11 between AC and DC power supplies.  Furthermore, as seen in Figure 19 below, Ehata shows that a component 15 can function and operate in different modes to provide various voltages S or R (i.e. high frequency voltage), P1 (DC voltage), P1+R (superimposed DC and high frequency voltage).    Thus, it is obvious to one of ordinary skill in the art that some type of on/off device or switch is used to turn on a high frequency voltage S or R, a DC voltage P1, or a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage P1+R at different time periods.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the component of Ehata comprises a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply since it is an alternate means to control the power supplied.  Additionally, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2D 297, 213 USPQ 532 (CCPA 1982)  See MPEP 2144.06 II.  The resulting apparatus of Ehata would yield a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply.

    PNG
    media_image1.png
    340
    506
    media_image1.png
    Greyscale

Referring to paragraph [0044], Yang et al. teach that it is conventionally known in the art to use a controller including a microcomputer to selectively control the switches 265 applied to a high frequency power supply and a DC power supply in order to control the power operation according to the desired process recipe.  Referring to paragraphs [0054]-[0055], Nakayama et al. teach that it is conventionally known in the art to use a controller 260a  including a microcomputer to selectively control the switches 273, 274 applied to a high frequency power supply and a DC power supply in order to control the power operation according to the desired process recipe.  Additionally, Figure 5 and paragraphs [0083]-[0093] of Nakayama et al. show that a controller 260a is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the voltage application unit of Ehata to have a controller including a microcomputer and a controller is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation as taught by Yang et al. or Nakayama et al. in order to automate and selectively control the power operation according to the desired process recipe.
The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al. would yield a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply; and  a controller including a microcomputer and configure to control a film quality of a thin film during formation of the thin film by selectively switch the voltage outputted from the voltage application unit to the upper electrode among a high frequency voltage outputted from the high frequency power supply, a DC voltage outputted from the DC power supply, and a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage  by controlling the first and second on/off switches; and a controller is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation.
Ehata is silent on a type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation, wherein the type of the first voltage is one among the high frequency voltage, the DC voltage and the superimposed voltage and the type of the second voltage is another one among the high frequency voltage, the DC voltage and the superimposed voltage.
As seen below in Figure 7, Ehata teaches that the film forming apparatus is operated such that a type of a voltage outputted (i.e. 1st voltage type) from the voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted (2nd voltage type) from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation in order to achieve the desired plasma processing conditions.  Note. The type of voltage outputted for the first plasma and the second plasma generation has not been specified.  Thus, referring to Figures 7, 9-11 and paragraphs [0111]-[0113], Ehata teaches that a type of a first voltage is DC voltage (i.e. P1 or P2 ) and a type of a second voltage is high frequency voltage (i.e. R)  Hence, the type of the first voltage is one among the high frequency voltage, the DC voltage and the superimposed voltage and the type of the second voltage is another one among the high frequency voltage, the DC voltage and the superimposed voltage and thus satisfies the claimed limitation.  Therefore, it would have been obvious to program the controller of Ehata in view of Yang et al. or Nakayama et al. a first type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a second type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation, wherein the type of the first voltage is one among the high frequency voltage, the DC voltage and the superimposed voltage and the type of the second voltage is another one among the high frequency voltage, the DC voltage and the superimposed voltage as taught by Ehata to achieve the desired plasma processing conditions for film formation.
The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al. would yield wherein a controller is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation, and a type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation, wherein the type of the first voltage is one among the high frequency voltage, the DC voltage and the superimposed voltage and the type of the second voltage is another one among the high frequency voltage, the DC voltage and the superimposed voltage.  

    PNG
    media_image2.png
    346
    577
    media_image2.png
    Greyscale

With respect to claim 3, the film forming apparatus of Ehata further includes wherein the DC voltage outputted from the DC power supply is a pulsed DC voltage (par.[0085]).
	
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063) as applied to claims 1 and 3 above, and further in view of Shimono et al. (J.P. 11-031685A).
	The teachings of Ehata in view of Yang et al. or Nakayama et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al. fail to teach an impedance control circuit connected between the lower electrode and the ground.
	Referring to Figures 1-2 and the abstract, Shimono et al. teach a film forming apparatus further comprising:  an impedance control circuit 7 connected between the lower electrode 3 and the ground in order to control an electric field and to change the generation range of plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ehata in view of Yang et al. or Nakayama et al. to include an impedance control circuit as taught by Shimono et al. in order to control an electric field and to change the generation range of plasma.  
	With respect to claim 4, the film forming apparatus of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. further includes wherein the DC voltage outputted from the DC power supply 13 is a pulsed DC voltage (Ehata-par.[0085]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063) as applied to claims 1 and 3 above, and further in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata in view of Yang et al. or Nakayama et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al. fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
	Referring to Figure 1 and paragraphs [0030], [0035], Koshimizu et al. teach that it is conventionally known in the art for the DC voltage outputted from the DC power supply 22 to be a constant voltage in order to achieve uniform plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DC power supply of Ehata in view of Yang et al. or Nakayama et al. to be a constant voltage as taught by Koshimizu et al. since it is an alternate means to achieve uniform plasma. The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al., and Koshimizu et al. would yield the DC voltage outputted from the DC power supply is a constant voltage.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063), and Shimono et al. (J.P. 11-031685A) as applied to claims 2 and 4 above, and further in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
	Referring to Figure 1 and paragraphs [0030], [0035], Koshimizu et al. teach that it is conventionally known in the art for the DC voltage outputted from the DC power supply 22 to be a constant voltage in order to achieve uniform plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DC power supply of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. to be a constant voltage as taught by Koshimizu et al. since it is an alternate means to achieve uniform plasma.  The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al., Shimono et al. and Koshimizu et al. would yield the DC voltage outputted from the DC power supply is a constant voltage.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063) as applied to claims 1 and 3 above, and further in view of Son et al. (U.S. 2008/0317965).
	The teachings of Ehata in view of Yang et al. or Nakayama et al. have been discussed above.  Specifically, Ehata can provide the upper electrode with a high frequency voltage, a DC voltage, or a superimposed voltage. 
	Ehata in view of Yang et al. or Nakayama et al. is capable but silent on operating in the manner wherein the type of the first voltage is the high frequency voltage and the type of the second voltage is the superimposed voltage.
Referring to Figure 5 below and paragraphs [0058]-[0061], Son et al. teach a plasma processing apparatus wherein the voltage type is operated such that the type of the first voltage is the high frequency voltage and the type of the second voltage is the superimposed voltage which maximizes the plasma density and increases the processing rate.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the controller of Ehata in view of Yang et al. or Nakayama et al. wherein the type of the first voltage is the high frequency voltage and the type of the second voltage is the superimposed voltage as taught by Son et al. since maximizes the plasma density and increases the processing rate.



    PNG
    media_image3.png
    682
    694
    media_image3.png
    Greyscale



Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of (Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063)) and Son et al. (U.S. 2008/0317965) as applied to claim 9 above, and further in view of Shiu et al. (U.S. 2017/0365561).
	The teachings of Ehata in view of (Yang et al. or Nakayama et al.) and Son et al. have been discussed above.  Specifically, Ehata in view of (Yang et al. or Nakayama et al.) and Son et al. operates the controller such that the type of the first voltage is the high frequency voltage and the type of the second voltage is the superimposed voltage.
	Ehata in view of (Yang et al. or Nakayama et al.) and Son et al. is silent on the single thin film having a tensile film stress and the single thin film having a compressive film stress.
	Referring to paragraph [0060], Shiu et al. teach a plasma processing method wherein multiple layer film substrate includes forming a first layer having a single thin film having a tensile film stress at a first processing condition and forming a single thin film having a compressive film stress at a second processing condition in order to achieve the desired multiple layer film substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the apparatus of Ehata in view of (Yang et al. or Nakayama et al.) and Son et al. such that the single thin film has a tensile film stress and the single thin film has a compressive film stress as taught by Shiu et al. in order to achieve the desired multiple layered film substrate.
	Hence, with respect to claim 9, the resulting apparatus of Ehata in view of (Yang et al. or Nakayama et al.), Son et al., and Shiu et al. would yield wherein the high frequency voltage is applied to the upper electrode during the first plasma generation to form a part of the single thin film having a tensile film stress and the superimposed voltage is applied to the upper electrode during the second plasma generation to form a part of the single thin film having a compressive film stress.
Hence, with respect to claim 10, the resulting apparatus of Ehata in view of (Yang et al. or Nakayama et al.), Son et al., and Shiu et al. would yield wherein  the part of the single thin film having the tensile film stress is formed during a first half of a film forming process and the part of the single thin film having a compressive film stress is formed during a second half of the film forming process to form the single thin film having an entire film stress of zero.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.
Applicant has argued that Ehata fails to teach or suggest that the type of the first voltage is one among the high frequency voltage, the DC voltage and the superimposed voltage and the type of the second voltage is another one among the high frequency voltage, the DC voltage and the superimposed voltage.
As seen above in Figure 7, referring to 9-11 and paragraphs [0111]-[0113], Ehata teaches that a type of a first voltage is DC voltage (i.e. P1 or P2 ) and a type of a second voltage is high frequency voltage (i.e. R)  Hence, the type of the first voltage is one among the high frequency voltage, the DC voltage and the superimposed voltage and the type of the second voltage is another one among the high frequency voltage, the DC voltage and the superimposed voltage.  Therefore, the apparatus of Ehata in view of Yang et al. or Nakayama et al. satisfies the claimed requirements.  
With respect to new claims 8-10, applicant’s arguments have been considered but are moot because new reference Son et al. teach wherein the type of the first voltage is the high frequency voltage and the type of the second voltage is the superimposed voltage.  Additionally, new reference Shiu et al. teach the single thin film having a tensile film stress and the single thin film having a compressive film stress.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tokashiki et al.’194 and Kon’306 teach wherein the type of the first voltage is the high frequency voltage and the type of the second voltage is the superimposed voltage.  Lee et al. teach the single thin film having a tensile film stress and the single thin film having a compressive film stress.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716